Exhibit 10.1

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
January 30, 2017 by and among Cobalt International Energy, Inc., a Delaware
corporation (the “Company”), the Guarantors party hereto, and the holders, named
in Schedule I hereto (the “Holders”), of the Company’s (i) 2.625% Convertible
Senior Notes due 2019 (the “2019 Notes”), which were issued under that certain
First Supplemental Indenture (the “2019 Notes Supplemental Indenture”), dated as
of December 17, 2012, supplementing the Senior Indenture (the “Senior
Indenture”), dated as of December 17, 2012, between the Company and Wells Fargo
Bank, National Association, as trustee (the “Trustee”) and (ii) 3.125%
Convertible Senior Notes due 2024 (the “2024 Notes”), which were issued under
that certain Second Supplemental Indenture (the “2024 Notes Supplemental
Indenture”), dated as of May 13, 2014, supplementing the Senior Indenture.

RECITALS

WHEREAS, the Company has issued and outstanding (i) $763,446,000 aggregate
principal amount of 2019 Notes pursuant to the 2019 Notes Supplemental Indenture
and (ii) $1,204,145,000 aggregate principal amount of 2024 Notes pursuant to the
2024 Notes Supplemental Indenture;

WHEREAS, the Company and the Holders have reached an agreement for the exchange
of (A) (i) $137,843,000.00 aggregate principal amount of 2019 Notes held by the
Holders (or certain funds and/or accounts for which a Holder acts as investment
advisor) (the “2019 Exchanged Notes”) and (ii) $60,009,000.00 aggregate
principal amount of 2024 Notes held by the Holders (or certain funds and/or
accounts for which a Holder acts as investment advisor) (the “2024 Exchanged
Notes,” and together with the 2019 Exchanged Notes, the “Exchanged Notes”), for
(B) $139,238,000.00 aggregate principal amount of new 7.75% Second Lien Senior
Secured Notes due 2023 of the Company (the “Second Lien Notes”) in each case, in
the amounts per each Holder as indicated on Schedule I hereto;

WHEREAS, the Company and Wilmington Trust, National Association, as trustee (the
“Second Lien Trustee”) and as second lien collateral agent (the “Second Lien
Collateral Agent”), previously entered into an indenture dated as of December 6,
2016, which governs the Company’s existing second lien notes and will govern the
Company’s additional Second Lien Notes issued pursuant to this Agreement (the
“Second Lien Notes Indenture”), and related collateral documents , including the
related security agreements entered into on December 6, 2016 (the “Second Lien
Collateral Documents”);

WHEREAS, Wilmington Trust, National Association, as first lien collateral agent
named therein and the Second Lien Collateral Agent named therein, and the
borrowers and obligors named therein entered into an intercreditor agreement
dated as of December 6, 2016 (the “Intercreditor Agreement”); and

WHEREAS, the payment by the Company of all amounts due or in respect of the
Second Lien Notes and the performance of the Company under the Second Lien Notes
Indenture and the Second Lien Collateral Agreement are guaranteed (the
“Guarantees”) by each of the subsidiaries of the Company set forth on Exhibit A
attached hereto (the “Guarantors”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and intending to be
legally bound hereby, the Company and the Holders hereby agree as follows:

ARTICLE I

EXCHANGE OF NOTES

Section 1.1 Exchange of Exchanged Notes for Second Lien Notes. Subject to the
terms and conditions set forth in this Agreement, each Holder hereby agrees, on
its behalf and on behalf of certain funds and/or accounts for which such Holder
acts as investment advisor, to exchange (the “Exchange”) at the Closing (as
defined below) the principal amount of the Exchanged Notes held by such Holder
(or certain funds and/or accounts for which such Holder acts as investment
advisor), as set forth opposite such Holder’s name on Schedule I hereto, for the
principal amount of Second Lien Notes as set forth opposite such Holder’s name
on Schedule I hereto plus an amount in cash equal to the accrued and unpaid
interest on the Exchanged Notes from the most recent payment date to the
Closing, net of any required tax withholdings in respect of accrued interest, if
any, to the extent of such Holder’s failure to provide appropriate forms showing
that such Holder is not subject to withholding. Upon the surrender of the
Exchanged Notes in exchange for the Second Lien Notes, all then outstanding
principal amount of such Exchanged Notes, shall be deemed satisfied and such
Exchanged Notes shall be cancelled, and all accrued but unpaid interest on the
Exchanged Notes up to and including the Closing Date (as defined below) shall be
deducted from the amounts each Holder shall pay towards the accrued but unpaid
interest on the Second Lien Notes, as set forth opposite such Holder’s name on
Schedule I hereto. Each Holder waives all rights to receive any future interest
payments scheduled for its Exchanged Notes from and after the Closing. Following
the Closing, the Exchanged Notes exchanged pursuant to this Agreement shall be
delivered to the Trustee for cancellation and cease to accrue interest. The
principal amount of the Second Lien Notes to be issued shall be rounded to the
nearest $1,000.

Section 1.2 Withholding. The Company and Holders agree that the principal amount
of Second Lien Notes deliverable by the Company pursuant to the Exchange and all
amounts payable by the Company in cash pursuant to the Exchange shall be free
and clear of any withholdings or deductions for taxes pursuant to Section 1445
of the Code, and the regulations thereunder. Each Holder agrees to severally
indemnify and hold harmless the Company against any amounts imposed on the
Company pursuant to Section 1445 of the Code, and the regulations thereunder, as
a result of the Company’s failure to withhold and remit any such taxes in
respect of such Holder’s Exchanged Notes.

ARTICLE II

CLOSING DATE; DELIVERY

Section 2.1 Closing. The closing of the Exchange described in Article I shall
take place at the offices of Kirkland & Ellis LLP, 600 Travis Street, Suite
3300, Houston, Texas 77002 at 10:00 a.m., Houston time, on the date hereof or at
such other place as shall be mutually agreed by the Company and the Holders
(which time and place are designated as the “Closing” and which day is referred
to herein as the “Closing Date”).

 

2



--------------------------------------------------------------------------------

Section 2.2 Delivery for the Exchange. At the Closing, (a) the Company shall
deliver to The Depository Trust Company (“DTC”) or its custodian one or more
global certificates representing the Second Lien Notes being issued in the
Exchange, and (b) each Holder shall effect by book entry, in accordance with the
applicable procedures of DTC and the terms of the 2019 Notes Supplemental
Indenture and the 2024 Notes Supplemental Indenture, as applicable, the delivery
to the Company (or to its designee which may be the Second Lien Trustee for the
benefit of the Company), the Exchanged Notes held by such Holder (or certain
funds and/or accounts for which such Holder acts as investment advisor) as set
forth opposite such Holder’s name on Schedule I and such Exchanged Notes shall
be cancelled by the Trustee under the relevant indenture or the amount
outstanding under global certificates representing the 2019 Notes and 2024
Notes, as applicable, shall be decreased by the respective amounts of Exchanged
Notes delivered.

Section 2.3 Consummation of Closing. All acts, deliveries and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery or confirmation of the Closing and none of such acts, deliveries or
confirmations shall be effective unless and until the last of same shall have
occurred.

Section 2.4 No Transfer of Exchanged Notes After the Closing; No Further
Ownership Rights in the Exchanged Notes. Upon consummation of the Closing, all
Exchanged Notes (or interests therein) exchanged pursuant to this Agreement
shall cease to be transferable and there shall be no further registration of any
transfer of any such Exchanged Notes or interests therein. From and after the
Closing, the Holders shall cease to have any rights with respect to such
Exchanged Notes, including any payments of accrued and unpaid interest, except
as otherwise provided for herein or by applicable law. Upon consummation of the
Closing the Exchanged Notes shall be deemed cancelled and no longer outstanding.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE GUARANTORS

The Company and each of the Guarantors represents and warrants to each of the
Holders as follows:

Section 3.1 Organization and Good Standing of the Company and its Subsidiaries.
The Company is a corporation duly formed, validly existing and in good standing
under the laws of the state of Delaware and has all requisite corporate power
and authority to own, lease and operate its properties, and to enter into this
Agreement and perform its obligations hereunder. Each subsidiary of the Company
has been duly formed and is validly existing and in good standing (or equivalent
status to the extent applicable in the relevant jurisdiction) under the laws of
the jurisdiction of its formation and has all requisite power and authority to
own, lease and operate its properties and to enter into this Agreement and
perform its obligations hereunder. The Company and each of its subsidiaries is
duly qualified to do business and is in good standing

 

3



--------------------------------------------------------------------------------

in all jurisdictions wherein such qualification is necessary, except where
failure so to qualify would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, properties,
management, operations or prospects, financial condition, results of operations
of the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”).

Section 3.2 Exchange Agreement and Other Transaction Documents. This Agreement,
the Second Lien Notes Indenture, the Intercreditor Agreement, the Second Lien
Collateral Documents, and the other agreements and instruments contemplated
hereby and thereby (collectively, the “Transaction Documents”), copies of which
have been previously provided to the Holders, have been duly and validly
authorized by the Company and the Guarantors party thereto, and the Transaction
Documents have been duly executed and delivered by the Company and the
Guarantors and the Transaction Documents, assuming due authorization, execution
and delivery by the other parties thereto, are valid and binding obligations of
the Company and the Guarantors party thereto, enforceable in accordance with
their respective terms, subject as to enforceability to general principles of
equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally, and except that the
enforceability of any indemnification or contribution provisions thereof may be
limited under applicable securities laws or the public policies underlying such
laws.

Section 3.3 Second Lien Notes. The Second Lien Notes have been duly and validly
authorized by the Company, and when the Second Lien Notes are executed by the
Company and authenticated and delivered in exchange for the Exchanged Notes
pursuant to this Agreement and the Second Lien Notes Indenture at the Closing,
the Second Lien Notes will be valid and binding obligations of the Company,
enforceable in accordance with their terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.

Section 3.4 Non-Contravention. The execution and delivery by the Company of this
Agreement and the other Transaction Documents and each other agreement and
transaction contemplated hereby or thereby to which the Holders are a party, do
not and will not (i) result in any violation of any terms of the charter or
certificate of formation or by-laws or limited liability company agreement, as
applicable, of the Company or any of its subsidiaries; (ii) conflict with or
result in a breach by the Company or any of its subsidiaries of any of the terms
or provisions of, or constitute a default under, any indenture, mortgage, deed
of trust or other material agreement or instrument to which the Company or any
of its subsidiaries is a party or by which the Company, its subsidiaries or any
of their respective properties or assets is bound or affected or (iii) violate
or contravene any applicable law, rule or regulation or any applicable decree,
judgment or order of any government or political subdivision thereof, whether
federal, state, local or foreign, or any agency or instrumentality of any such
government or political subdivision thereof (a “Governmental Body”) or court
having jurisdiction over the Company or any of its or its subsidiaries’
properties or assets, except, in the case of (ii) and (iii), as would not,
materially and adversely affect the ability of the Company or the Guarantors to
perform its obligations under the Transaction Documents, or which are otherwise
material in the context of the issuance or sale of the Second Lien Notes.

 

4



--------------------------------------------------------------------------------

Section 3.5 Consents. No consent, approval, authorization, or order of, or
filing with, any Governmental Body or any court is required for the consummation
of the transactions contemplated by the Transaction Documents in connection with
the issuance of the Second Lien Notes by the Company, except for (i) as have
been obtained or (ii) as may be required under applicable state securities laws.

Section 3.6 Subsidiaries. The Company has good title to all outstanding capital
stock or limited liability company interests of its subsidiaries, free and clear
of any security interest, mortgage, pledge, lien, encumbrance, claim or equity
other than Liens granted under the Second Lien Collateral Documents and the
First Lien Collateral Documents (as defined below) and other liens permitted
under the Second Lien Notes Indenture and the First Lien Notes Indenture (as
defined below, and all such capital stock is duly issued, fully paid and
non-assessable, to the extent applicable. None of the outstanding shares of
capital stock of any subsidiary were issued in violation of the preemptive or
similar rights of any securityholder of such subsidiary.

Section 3.7 General Solicitation. None of the Company, its Affiliates, nor, to
the knowledge of the Company, any person acting on their behalf (i) has, within
the six-month period prior to the date hereof, offered or sold in the United
States or to any U.S. person (as such terms are defined in Regulation S under
the Securities Act of 1933, as amended (the “Securities Act”)) the Second Lien
Notes, or any security of the same class or series as the Second Lien Notes or
(ii) has offered or will offer or sell the Second Lien Notes in the United
States by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act.

Section 3.8 DTC. The Second Lien Notes have been declared eligible for clearance
and settlement through DTC and have been delivered to the custodian of DTC for
distribution to the accounts of applicable DTC participants for each Holder.

Section 3.9 No Registration. Assuming the accuracy of, and compliance with, the
representations and warranties of the Holders set forth in Article IV hereof,
the offer and sale of the Second Lien Notes to the Holders in the manner
contemplated by this Agreement will be exempt from the registration requirements
of the Securities Act by reason of Section 4(a)(2) thereof; and it is not
necessary to qualify the Second Lien Notes Indenture under the Trust Indenture
Act of 1939, as amended.

Section 3.10 No Default. No Default or Event of Default (as such terms are
defined in the Second Lien Notes Indenture) exists or would result from (i) the
execution and delivery by the Company and its subsidiaries of this Agreement and
the other Transaction Documents and each other agreement and transaction
contemplated hereby or thereby or (ii) the grant or perfection of the Liens on
the Collateral (as defined in the Second Lien Notes Indenture) in favor of the
Second Lien Collateral Agent.

Section 3.11 Sufficient Capital. All indebtedness represented by the Second Lien
Notes is being incurred for proper purposes and in good faith; at the Closing,
after giving pro forma effect to the Exchange and other good faith assumptions
of the Company, the Company and its subsidiaries, taken as a whole on a
consolidated basis, will have sufficient capital for carrying on their business.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

Each Holder represents and warrants, severally and not jointly, to the Company
as follows:

Section 4.1 Organization and Standing of Holders. Each Holder is duly organized,
validly existing and in good standing under the laws of its jurisdiction of its
incorporation or formation and has all requisite power and authority to enter
into this Agreement and perform its obligations hereunder.

Section 4.2 Exchange Agreement and Other Transaction Documents. This Agreement
and each other agreement contemplated hereby to which each Holder is a party has
been duly and validly authorized by such Holder. This Agreement has been duly
executed and delivered by each Holder, and, assuming due authorization,
execution and delivery by the other parties hereto,this Agreement is a valid and
binding obligation of each Holder enforceable in accordance with its terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, and except that the enforceability of any
indemnification or contribution provisions thereof may be limited under
applicable securities laws or the public policies underlying such laws.

Section 4.3 Non-Contravention. The execution and delivery by each Holder of this
Agreement and the other documents and transactions contemplated hereby and each
other agreement contemplated hereby to which such Holder is a party, do not and
will not (i) result in any violation of any terms of the charter documents of
such Holder; (ii) conflict with or result in a breach by such Holder of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust or other material agreement or instrument to which such
Holder is a party or by which such Holder or any of its properties or assets is
bound or affected or (iii) violate or contravene any applicable law, rule or
regulation or any applicable decree, judgment or order of any Governmental Body
or court having jurisdiction over such Holder or any of its properties or
assets, except, in the case of (ii) and (iii), as would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
business, properties, operations, financial condition or results of operations
of such Holder and its subsidiaries, taken as a whole.

Section 4.4 Ownership. Each Holder is (i) the sole beneficial owner and/or the
investment advisor, authorized representative or manager for the beneficial
owners of the Exchanged Notes, the principal amount of which is set forth next
to its name on Schedule I hereto, having the power to vote and dispose of such
Exchanged Notes on behalf of such beneficial owners and (ii) entitled (for its
own account or for the account of certain funds and/or accounts for which it
acts as investment advisor) to all of the rights and economic benefits of such
Exchanged Notes. There are no outstanding agreements, arrangements or
understandings under which such Holder, its nominee or the beneficial owners of
the Exchanged Notes for which such Holder acts as investment advisor may be
obligated to transfer any of the Exchanged Notes, other than this Agreement.
Each Holder has full power and authority to enter into this Agreement, make the
representations and warranties set forth herein and transfer the Exchanged Notes
in accordance with the terms hereof on behalf of the beneficial owners of the
Exchanged Notes, the principal amount of which is set forth next to its name on
Schedule I hereto.

 

6



--------------------------------------------------------------------------------

Section 4.5 Transfers. Each Holder (and the beneficial owners of the Exchanged
Notes for which such Holder acts as investment advisor) has made no prior
assignment, sale, participation, grant, conveyance or other transfer of, and has
not entered into any other agreement to assign, sell, participate, grant or
otherwise transfer (except for liens or encumbrances in favor of a broker dealer
over property in an account with such dealer generally in which an encumbrance
is released upon transfer), in whole or in part, any portion of its right, title
or interests in the Exchanged Notes it beneficially owns, subject to this
Agreement, that is inconsistent with the representations and warranties made in
Section 4.4 above or that would render such Holder (and the beneficial owners of
the Exchanged Notes for which such Holder acts as investment advisor) otherwise
unable to comply with its obligations under this Agreement.

Section 4.6 Liens. The Exchanged Notes held by each Holder (or the beneficial
owners of the Exchanged Notes for which such Holder acts as investment advisor,
as the case may be) are not subject to any lien, pledge, mortgage, security
interest, charge, option or other encumbrance of adverse claim of any kind (a
“Lien”), except for liens or encumbrances in favor of a broker dealer over
property in an account with such dealer generally in which an encumbrance is
released upon transfer. The execution and delivery of, and the performance by
each Holder of its obligations under, this Agreement, will not result in the
creation of any Lien upon the Exchanged Notes held by such Holder (or the
beneficial owners of the Exchanged Notes for which such Holder acts as
investment advisor, as the case may be). Upon the consummation of the Exchange,
the Company will acquire the Exchanged Notes to be exchanged by each Holder (or
the beneficial owners of the Exchanged Notes for which such Holder acts as
investment advisor, as the case may be) free and clear of any Lien.

Section 4.7 No Illegal Transactions. Each of the Holders has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with it has, disclosed to a third party any information regarding the Exchange
or engaged in any transactions in the securities of the Company (including,
without limitation, any Short Sales (as defined below) involving any of the
Company’s securities) since the time that such Holder became restricted from
trading in the Company’s securities. Each of the Holders covenants that neither
it nor any person acting on its behalf or pursuant to any understanding with it
will disclose to a third party any information regarding the Exchange or engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed by the Company. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps,
derivatives and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker-dealers or foreign
regulated brokers. Solely for purposes of this Section 4.7, subject to each
Holder’s compliance with its obligations under the U.S. federal securities laws
and such Holder’s internal policies, (i) “Holder” shall not be deemed to include
any employees, subsidiaries, desks, groups or Affiliates of each Holder that are
effectively walled off by appropriate “Fire Wall” information barriers approved
by such Holder’s respective legal or compliance department (and

 

7



--------------------------------------------------------------------------------

thus such walled off parties have not been privy to any information concerning
the Exchange), and (ii) the foregoing representations and covenants of this
Section 4.7 shall not apply to any transaction by or on behalf of an account,
desk or group that was effected without the advice or participation of, or such
account’s, desk’s or group’s receipt of information regarding the Exchange
provided by such Holder.

Section 4.8 Investment Experience. Each Holder has such knowledge and experience
in financial and business affairs that such Holder is capable of evaluating the
merits and risks of an investment in the Second Lien Notes. Each Holder (and
each beneficial owner of the Exchanged Notes for which such Holder acts as
investment advisor) is an “accredited investor,” within the meaning of Rule 501
promulgated by the Securities and Exchange Commission (the “Commission”) under
the Securities Act, and a “qualified institutional buyer” as defined in Rule
144A under the Securities Act. Each Holder (and each beneficial owner of the
Exchanged Notes for which such Holder acts as investment advisor) will acquire
the Second Lien Notes for its own account (or for the account of certain funds
and/or accounts for which such Holder acts as investment advisor), for
investment, and not with a view to or for sale in connection with any
distribution thereof in violation of the registration provisions of the
Securities Act or the rules and regulations promulgated thereunder. Each Holder
(and each beneficial owner of the Exchanged Notes for which such Holder acts as
investment advisor) understands that the Second Lien Notes are being issued to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
upon the truth and accuracy of, and each Holder’s compliance (and the compliance
of each beneficial owner of the Exchanged Notes for which such Holder acts as
investment advisor) with, the representations, warranties, agreements,
acknowledgments and understandings of such Holder (on its own behalf and on
behalf of each beneficial owner of the Exchanged Notes for which such Holder
acts as investment advisor) set forth herein in order to determine the
availability of such exemptions and the eligibility of such Holder (and each
beneficial owner of the Exchanged Notes for which such Holder acts as investment
advisor) to acquire the Second Lien Notes. Each Holder (and each beneficial
owner of the Exchanged Notes for which such Holder acts as investment advisor)
acknowledges that no representations, express or implied, are being made with
respect to the Company, the Second Lien Notes, or otherwise, other than those
expressly set forth herein. In making its decision to invest in the Second Lien
Notes hereunder, such Holder has relied upon independent investigations made by
such Holder and, to the extent believed by such Holder to be appropriate, such
Holder’s representatives, including such Holder’s own professional, tax and
other advisors. Each Holder and its representatives have been given the
opportunity to ask questions of, and to receive answers from, the Company and
its representatives concerning the terms and conditions of the investment in the
Second Lien Notes. Each Holder has reviewed, or has had the opportunity to
review, all information it deems necessary and appropriate for such Holder to
evaluate the financial risks inherent in an investment in the Second Lien Notes
and has had sufficient time to evaluate the Exchange. Each Holder (and each
beneficial owner of the Exchanged Notes for which such Holder acts as investment
advisor) understands that its investment in the Second Lien Notes involves a
high degree of risk and that no Governmental Body has passed on or made any
recommendation or endorsement of the Second Lien Notes.

Section 4.9 Company Information. Each Holder understands and acknowledges that
(A) the Company has information that has not been publicly disclosed concerning
the Company,

 

8



--------------------------------------------------------------------------------

its subsidiaries and affiliates, including, but not limited to, the general
business, plans and prospects of the Company, its subsidiaries and affiliates as
well as possible future financings and other transactions or changes in the
Company’s capital structure (the “Information”) and (B) such Information may be
indicative of or affect the value of the Exchanged Notes or the Second Lien
Notes. The Holder has not requested to be provided with the Information, has not
received the Information, and acknowledges that the Information might be
material to its decision to enter into the Exchange or otherwise materially
adverse to its interests.

Section 4.10 Restricted Securities. Each Holder has been advised by the Company
that (i) the offer and sale of the Second Lien Notes has not been registered
under the Securities Act; (ii) the offer and sale of the Second Lien Notes is
intended to be exempt from registration under the Securities Act pursuant to
Section 4(a)(2) under the Securities Act; and (iii) there is currently no
established market for the Second Lien Notes. Each Holder is familiar with Rule
144 promulgated by the Commission under the Securities Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act. Each Holder (and each beneficial owner of the Exchanged Notes
for which such Holder acts as investment advisor) will only sell or otherwise
transfer the Second Lien Notes in accordance with the Second Lien Notes
Indenture. None of the Holders is an “affiliate” (as that term is defined in
Rule 144(a)(1) under the Securities Act) of the Company or has been an
“affiliate” of the Company during the preceding three (3) months of the date
hereof.

ARTICLE V

CLOSING DELIVERABLES OF THE COMPANY

In addition to those items described in Section 2.3, the obligation of each
Holder to exchange the Exchanged Notes for the Second Lien Notes is conditioned
upon the delivery of the following (any or all of which may be waived by such
Holder in its sole discretion):

(a) a certificate of the Company and each Guarantor dated as of the Closing Date
and executed by an officer of such obligor, which shall (A) certify that
attached thereto is a true and complete copy of the resolutions, written
consents or extracts of minutes of a meeting, as applicable, of the its board of
directors, board of managers, shareholders, members or other governing body (as
the case may be and in each case, to the extent required) authorizing the
execution, delivery and performance of the Transaction Documents to which it is
a party, (B) identify by name and title and bear the signatures of the officers
or authorized signatories of such obligor that is authorized to sign the
Transaction Documents to which it is a party on the Closing Date, as applicable
and (C) certify (I) that attached thereto is a true and complete copy of the
certificate or articles of incorporation or organization (or memorandum of
association, articles of association or other equivalent thereof) of such
obligor on the Closing Date (in the case of any U.S. obligor, certified by the
relevant authority of the jurisdiction of organization of such obligor) and a
true and correct copy of its by-laws or operating, management, partnership or
similar agreement (to the extent applicable) and (II) that such documents or
agreements have not been amended (except as otherwise attached to such
certificate and certified therein as being the only amendments thereto as of
such date);

 

9



--------------------------------------------------------------------------------

(b) a good standing certificate (or other equivalent) for the Company and each
Guarantor dated as of a recent date for the Company and each such Guarantor from
its jurisdiction of organization; and

(c) a legal opinion of Davis Polk & Wardwell LLP, counsel for the Company, in
the form of Exhibit B hereto.

ARTICLE VI

CLOSING DELIVERABLES OF THE HOLDERS

In addition to those items described in Section 2.3, the obligation of the
Company to exchange the Exchanged Notes for the Second Lien Notes is conditioned
upon the delivery of each Holder’s payment for the amount of accrued but unpaid
interest on the Second Lien Notes in the amount as set forth opposite such
Holder’s name on Schedule I (which may be waived by the Company in its sole
discretion).

ARTICLE VII

CERTAIN COVENANTS AND AGREEMENTS OF THE PARTIES

Section 7.1 Further Actions by Holder. Each Holder shall, at the written request
of the Company, at any time and from time to time following the Closing, execute
and deliver to the Company all such further instruments and take all such
further action as may be reasonably necessary or appropriate in order to confirm
or carry out its obligations under this Agreement.

Section 7.2 Further Action by the Company. The Company shall, at the written
request of any Holder, at any time and from time to time following the Closing
execute and deliver to such Holder all such further instruments and take all
such further action as may be reasonably necessary or appropriate in order to
confirm or carry out its obligations under this Agreement.

Section 7.3 Best Efforts. The Company and the Holders shall use their respective
best efforts (subject to standards of commercial reasonableness) to consummate
the transactions contemplated to be performed by it under this Agreement.

Section 7.4 Tax Treatment. The parties intend that the exchange of the Exchanged
Notes for the Second Lien Notes be treated as a reorganization pursuant to
Section 368 of the Internal Revenue Code of 1986, as amended, and the parties
shall file all applicable tax returns in a manner consistent with such tax
treatment, unless otherwise required by applicable law.

Section 7.5 Publicity. The Company will provide the Holders with a copy of the
Current Report on Form 8-K that it intends to file with the Commission relating
to the Exchange at least one business day prior to filing such Current Report on
Form 8-K with the Commission.

ARTICLE VIII

TERMINATION

Section 8.1 Termination. Notwithstanding anything in this Agreement to the
contrary, this Agreement may be terminated and the transactions contemplated by
this Agreement

 

10



--------------------------------------------------------------------------------

abandoned at any time prior to the Closing by any party if the transactions
contemplated by this Agreement are not consummated in accordance with their
terms within 15 days after the date hereof; provided, however, that a party
hereto shall not have the right to terminate this Agreement if the failure to
consummate the transactions contemplated by this Agreement shall be primarily
attributable to such party’s failure to satisfy its obligations hereunder;
provided further that the provisions of Sections 7.5 and 9.1 shall survive any
such termination of this Agreement.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification.

(a) The Company and the Guarantors jointly and severally agree to indemnify and
hold harmless each Holder and its affiliates, and in each case, their respective
officers, directors, employees, controlling persons (within the meaning of the
Securities Act or the Exchange Act) and agents (each, an “Indemnified Holder”),
against any loss, claim, damage, liability or out-of-pocket expense (including
reasonable attorneys’ fees), as incurred, if any (collectively, “Losses”),
arising out of or relating to this Agreement and the transactions contemplated
hereby, other than Losses relating to (i) taxes, (ii) to the extent finally
determined by a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Holder, from a
willful and material breach by a Holder of its obligations under this Agreement
or from a claim solely among the Indemnified Holders or (iii) a claim brought by
or on behalf of another holder of 2019 Notes or 2024 Notes to the extent arising
from actions taken by any Indemnified Holder prior to the date of this Agreement
that has not been disclosed to the Company prior to the date hereof.

(b) Promptly after receipt by an Indemnified Holder under this Section 9.1 of
notice of the commencement of any action, such Indemnified Holder will, if a
claim in respect thereof is to be made against the Company under this
Section 9.1, notify the Company in writing of the commencement thereof, but the
failure to notify the Company will not relieve it from liability under paragraph
(a) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the Company of substantial rights and
defenses. In case any such action is brought against any Indemnified Holder and
such Indemnified Holder seeks or intends to seek indemnity from the Company, the
Company will be entitled to participate in, and, to the extent that it shall
elect, by written notice delivered to the Indemnified Holder promptly after
receiving the aforesaid notice from such Indemnified Holder, to assume the
defense thereof; provided, however, if the defendants in any such action include
both the Indemnified Holder and the Company and the Company or the Indemnified
Holder shall have reasonably concluded that a conflict may arise between the
positions of the Company and the Indemnified Holder in conducting the defense of
any such action or that there may be legal defenses available to them and/or
other Indemnified Holders that are different from or additional to those
available to the Company, the Indemnified Holder or Holders shall have the right
to select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Holder
or Holders. Upon receipt of notice from the Company to such Indemnified Holder
of the Company’s election so to assume the defense of such action and approval
by the Indemnified Holder of counsel, the Company will not be liable to such

 

11



--------------------------------------------------------------------------------

Indemnified Holder for any legal or other expenses subsequently incurred by such
Indemnified Holder in connection with the defense thereof unless (i) the
Indemnified Holder shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that in
connection with any such action the Company shall not be liable for the expenses
of more than one separate counsel (in addition to any local counsel)
representing the Indemnified Holders who are parties to such action) or (ii) the
Company shall not have employed counsel reasonably satisfactory to the
Indemnified Holder to represent the Indemnified Holder within a reasonable time
after notice of commencement of the action.

(c) The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which shall not be withheld unreasonably,
but if settled with such consent or if there is a final judgment for the
plaintiff, the Company agrees to indemnify the Indemnified Holder against any
Loss by reason of such settlement or judgment. The Company shall not, without
the prior written consent of the Indemnified Holder, effect any settlement in
any pending or threatened action, suit or proceeding in respect of which any
Indemnified Holder is or could have been a party and indemnity was or could have
been sought hereunder by such Indemnified Holder, unless such settlement,
compromise or consent (x) includes an unconditional release of such Indemnified
Holder from all liability on claims that are the subject matter of such action,
suit or proceeding and (y) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Holder.

(d) If the indemnification provided for in this Section 9.1 is for any reason
unavailable to or otherwise insufficient to hold harmless the Indemnified Holder
in respect of any Loss referred to therein, then the Company shall contribute to
the aggregate amount paid or payable by such Indemnified Holder, as incurred, as
a result of any Loss referred to therein:

(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Holders, on the other hand,
pursuant to this Agreement, or

(ii) if the allocation provided by Section 9.1(d)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 9.1(d)(i) above but also the relative
fault of the Company, on the one hand, and the Holders, on the other hand, as
well as any other relevant equitable considerations.

The Company and each of the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 9.1(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in this Section 9.1. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute as provided in this Section 9.1(d) are several and not joint.

(e) The provisions of this Section 9.1 will survive the Closing.

 

12



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1 Survival of Representations. The representations, warranties,
covenants and agreements of the Company and each of the Holders contained in
this Agreement or in any certificate furnished hereunder shall survive the
Closing.

Section 10.2 Prior Agreements. This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes any
prior representations, understandings or agreements. There are no
representations, warranties, agreements, conditions or covenants, of any nature
whatsoever (whether express or implied, written or oral) between the parties
hereto with respect to such subject matter except as expressly set forth herein.

Section 10.3 Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision or the validity and enforceability of this Agreement in any other
jurisdiction.

Section 10.4 Governing Law; Jurisdiction. This Agreement shall in all respects
be construed in accordance with and governed by the substantive laws of the
State of New York, without reference to its choice of law rules. All actions or
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any federal court of the United States of America
sitting in the City of New York, Borough of Manhattan; provided, however, that
if such federal court does not have jurisdiction over such action or proceeding,
such action or proceeding shall be heard and determined exclusively in any state
court sitting in the City of New York, Borough of Manhattan. Consistent with the
preceding sentence, the parties hereto hereby (a) submit to the exclusive
jurisdiction of any federal or state court sitting in City of New York, Borough
of Manhattan, for the purpose of any action or proceeding arising out of or
relating to this Agreement brought by any party hereto and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the action or proceeding is brought in an
inconvenient forum, that the venue of the action or proceeding is improper, or
that this Agreement or the transactions contemplated by this Agreement may not
be enforced in or by any of the above-named courts.

Section 10.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

13



--------------------------------------------------------------------------------

Section 10.6 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of, or affect
the interpretation of, this Agreement.

Section 10.7 Certain Definitions. Capitalized terms in this Agreement shall have
the meanings specified below, or as specified elsewhere in this Agreement, for
all purposes hereof. The following terms, as used in this Agreement, shall have
the meanings as set forth below:

(a) “Affiliate” means, with respect to a specified person, another person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with such specified person.

(b) “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

(c) “First Lien Collateral Documents” means those certain collateral documents
related to the First Lien Indenture.

(d) “First Lien Indenture” means the Indenture, dated December 6, 2016 among the
Company, the Guarantors and Wilmington Trust, National Association, as trustee
and collateral agent, governing the 0.75% First Lien Senior Secured Notes due
2021 of the Company.

Section 10.8 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile transmission of this Agreement bearing
a signature on behalf of a party hereto shall be legal and binding on such
party.

Section 10.9 Assignment; Binding Effect. Each Holder shall not convey, assign or
otherwise transfer any of its rights or obligations under this Agreement without
the express written consent of the Company, and the Company shall not convey,
assign or otherwise transfer any of its rights and obligations under this
Agreement without the express written consent of each Holder. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

Section 10.10 Waiver; Remedies. No delay on the part of any Holder or the
Company in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any waiver on the part of any Holder or
the Company of any right, power or privilege under this Agreement operate as a
waiver of any other right, power or privilege of such party under this
Agreement, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege under this Agreement.

 

14



--------------------------------------------------------------------------------

Section 10.11 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this agreement or to enforce
specifically the performance of the terms and provisions hereof in addition to
any other remedy to which they are entitled at law or in equity.

Section 10.12 Amendment. This Agreement may be modified or amended only by
written agreement of each of the parties to this Agreement.

Section 10.13 Notice. Any notice or communications hereunder shall be in writing
and shall be deemed to have been given if delivered in person or by electronic
transmission or by registered or certified first-class mail or courier service,
to the following addresses, or such other addresses as may be furnished
hereafter by notice in writing, as follows

if to the Company:

Cobalt International Energy, Inc.

Cobalt Center

920 Memorial City Way, Suite 100

Houston, Texas 77024

Attention: General Counsel

Email: jeff.starzec@cobaltintl.com

with copies to:

Kirkland & Ellis LLP

600 Travis St., Suite 3300

Houston, Texas 77002

Attention: Matthew R. Pacey

Facsimile: (713) 835-3601

Email: matt.pacey@kirkland.com

and

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, N.Y. 10017

Attention: Byron B. Rooney

Facsimile: (212) 701-5658

Email: byron.rooney@davispolk.com

if to the Holders:

As set forth on each Holder’s signature page hereto.

 

15



--------------------------------------------------------------------------------

with copies to:

Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

Attention: Andreas Andromalos

Facsimile: (617) 289-0495

Email: aandromalos@brownrudnick.com

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their respective duly authorized
officers, as of the date first above written.

 

COBALT INTERNATIONAL ENERGY, INC. By:  

/s/ David D. Powell

Name:   David D. Powell Title:   Executive Vice President and Chief Financial
Officer COBALT INTERNATIONAL ENERGY GP, LLC By:  

/s/ David D. Powell

Name:   David D. Powell Title:   Executive Vice President and Chief Financial
Officer COBALT INTERNATIONAL ENERGY, L.P. By:   Cobalt International Energy GP,
LLC, its general partner By:  

/s/ David D. Powell

Name:   David D. Powell Title:   Executive Vice President and Chief Financial
Officer COBALT GOM LLC By:  

/s/ David D. Powell

Name:   David D. Powell Title:   Executive Vice President and Chief Financial
Officer COBALT GOM #1 LLC By:  

/s/ David D. Powell

Name:   David D. Powell Title:   Executive Vice President and Chief Financial
Officer COBALT GOM #2 LLC By:  

/s/ David D. Powell

Name:   David D. Powell Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to Exchange Agreement



--------------------------------------------------------------------------------

    NAME OF HOLDER: Date: January 30, 2017         [HOLDER]     By:  

/s/ Holder Representative

    Name:       Title:   Authorized Signatory

 

Signature Page to Exchange Agreement



--------------------------------------------------------------------------------

    NAME OF HOLDER: Date: January 30, 2017         [HOLDER]     By:  

/s/ Holder Representative

    Name:       Title:   Authorized Signatory

 

Signature Page to Exchange Agreement



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit A

List of Guarantors

 

1. Cobalt International Energy GP, LLC

 

2. Cobalt International Energy, L.P.

 

3. Cobalt GOM LLC

 

4. Cobalt GOM #1 LLC

 

5. Cobalt GOM #2 LLC



--------------------------------------------------------------------------------

Exhibit B

Form of DPW Legal Opinion